Title: From George Washington to Lieutenant William Patterson, 18 January 1778
From: Washington, George
To: Patterson, William



Sir
[Valley Forge] Jany 18. 1778

General Knyphaussen having obtained a passport for Quarter Master Major Kitz to go to Fredericksburg in Virginia with a Serjeant & Servant and a Waggon with Cloathing and Necessaries for the Hessian Officers at that place, In order that the same may be safely conveyed, and that no irregularities may attend the execution of this Business, you are to proceed with all convenient expedition with the said Quarter Master, Major Kitz with the Cloaths & necessaries he has in charge, by the most direct route to Fredericksburg, or to such other place or places as the Hessian Officers may be at. After he shall have executed his business, you are to return with him, & to make report of your arrival when you come within the Neighbourhood of this Camp, that such further orders may be given respecting him as may be necessary.

You are to receive of the Pay Master General Two Hundred Dollars, out of which you are to defray your own expences, and you are to keep an exact account of the same & to take proper vouchers, that an Account may be settled and adjusted on your return. Given &c.

Go: W——gton

